--------------------------------------------------------------------------------

Exhibit 10.5
 
 
AMENDMENT NO. 1 TO SECURITY AGREEMENT
 
This AMENDMENT, dated as of May 17, 2011 (this “Amendment”), amends
the  Security Agreement (the “Security Agreement”), dated as of May 17, 2010, by
and among SKYSHOP LOGISTICS, INC. (formerly SkyPostal Networks, Inc.), a Nevada
corporation (the “Borrower”), SKYSHOP LOGISTICS OF FLORIDA, INC. (formerly
SkyShop Logistics, Inc.), a Florida corporation (the “Guarantor and, together
with the Borrower, the “Obligors”), and LBI INVESTMENTS, LLC, as the secured
party under the  Security Agreement (the “Secured Party”).
 
This Amendment is being executed and delivered by the Obligors and the Secured
Party in connection with that certain Note Purchase Agreement dated of May 16,
2011 (the “Purchase Agreement”), pursuant to which the Secured Party has agreed
to purchase from the Borrower, and the Borrower has agreed to sell to the
Secured Party, a Senior Secured Convertible Note (the “Note”). The parties
intend, in executing and delivering this Amendment, that the obligations of the
Obligors under the Purchase Agreement and the other Transaction Documents (as
defined in the Purchase Agreement) shall be secured on the same terms as the
Obligations described in the Security Agreement. Capitalized terms used herein
and not otherwise defined herein have the respective meanings set forth in the
Security Agreement.
 
NOW, THEREFORE, the Secured Party and the Obligors hereby agree as follows:
 
 
1.
Each Obligor hereby grants to the Secured Party, as security for the Obligors’
respective obligations under the Purchase Agreement, the Note issued pursuant
thereto and the Subsidiary Guarantee described therein (collectively, the
“Subsequent Transaction Documents”), a continuing first priority security
interest in and Lien upon, and pledges to the Secured Party, all of such
Obligor’s right, title and interest in, to and under all of the Collateral. Such
security interest shall rank pari passu with the security interest granted under
the Security Agreement.

 
 
2.
When used in the Security Agreement, (i) the term “Transaction Documents” shall
be deemed to include the Subsequent Transaction Documents, and (ii) the term
“Obligations” shall be deemed to include all indebtedness, liabilities and
obligations of each Obligor evidenced by and/or arising pursuant to any of the
Subsequent Transaction Documents, such Obligations to be secured by the
Collateral with the same effect as though specifically set forth in the Security
Agreement.

 
 
3.
The Secured Party is hereby authorized to amend any or all Financing Statements
that may have been filed pursuant to the Agreement, or to file additional
Financing Statements, in order to include the Obligations arising out of the
Subsequent Transaction Documents and to perfect the Secured Party’s first
priority security interest in the Collateral without such Obligor’s signature to
the extent permitted by applicable law.

 
 
4.
Except as amended hereby, the Security Agreement shall remain in full force and
effect in accordance with its terms.

 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Obligors and the Secured Party have duly executed this
Amendment as of the date first written above.

          BORROWER:           SKYSHOP LOGISTICS, INC.             By: /s/ Albert
P. Hernandez       Name:  Albert P. Hernandez       Title:    CEO            
GUARANTOR:          
SKYSHOP LOGISTICS OF FLORIDA, INC.
            By: /s/ Albert P. Hernandez       Name:  Albert P. Hernandez      
Title:    CEO             SECURED PARTY:           LBI INVESTMENTS, LLC        
    By:  LBI Management II, LLC, its Manager             By: /s/ Michael
Margolies       Name:  Michael Margolies       Title:  